Case 4:21-cv-00989 Document1 Filed on 03/26/21 in TXSD Page 1 of 9

Pro Se7 (Rev. 12/16) Complaint for Employment Discrimination

 

i UNITED STATES DISTRICT COURT _,.
nited States Courts

for the Southern District of Texas
FILED

MAR 26 2021

Southern District of Texas

Houston Division
Nathan Ochsner, Clerk of Court

Case No.

 

(to be filled in by the Clerk’s Office)
Shivam Patel

 

Plaintiff(s)
(Write the full name of each plaintiff who is filing this complaint.
If the names of all the plaintiffs cannot fit in the space above,
please write "see attached" in the space and attach an additional
page with the full list of names.)

-V-

Jury Trial: (check one) A Yes [] No

United Airlines Inc

 

Defendant(s)
(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list of names.)

Nee eee OO Oe es

COMPLAINT FOR EMPLOYMENT DISCRIMINATION

I. The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

 

 

 

 

 

needed.
Name Shivam Patel
Street Address 1402 Brighton Fort Drive
City and County Houston Harris
State and Zip Code Texas 77073
Telephone Number 5712949099
E-mail Address Shivam86@msn.com

 

B. The Defendant(s)

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person’s job or title (ifknown). Attach additional pages if needed.

Page 1 of 6
Case 4:21-cv-00989 Document1 Filed on 03/26/21 in TXSD Page 2 of 9

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

Defendant No. 1 — p
Name Uy Fed ALi ai / DD eX
Job or Title (if known) AWM ay EX in, (A ROSE Scour ey
Street Address Gu M lager LG . a Bldg 5
City and County Hovehmn Heyes
State and Zip Code OQ Gq 4302 ‘e
Telephone Number S| —~<E2 (AQ
E-mail Address (if known) Son * er. CO AY W sft ved - “C1 SM)

Defendant No. 2
Name

 

 

 

 

 

 

Job or Title (if known)
Street Address

City and County
State and Zip Code
Telephone Number

 

 

 

 

 

E-mail Address (if known)

 

Defendant No. 3
Name
Job or Title (if known)
Street Address
City and County
State and Zip Code
Telephone Number

 

 

 

 

 

 

E-mail Address (if known)

 

Defendant No. 4

Name

 

Job or Title (if known)
Street Address

City and County
State and Zip Code
Telephone Number

 

 

 

 

 

E-mail Address (if known)

 

Page 2 of 6
Case 4:21-cv-00989 Document1 Filed on 03/26/21 in TXSD Page 3 of 9

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

 

C. Place of Employment

The address at which I sought employment or was employed by the defendant(s) is

Name Not Applicable Still employed
Street Address

 

 

City and County

 

State and Zip Code

 

Telephone Number

 

II. Basis for Jurisdiction

This action is brought for discrimination in employment pursuant to (check all that apply):

x

Title VU of the Civil Rights Act of 1964, as codified, 42 U.S.C. §§ 2000e to 2000e-17 (race,

color, gender, religion, national origin).

(Note: In order to bring suit in federal district court under Title VII, you must first obtain a
Notice of Right to Sue letter from the Equal Employment Opportunity Commission.)

Age Discrimination in Employment Act of 1967, as codified, 29 U.S.C. §§ 621 to 634.

(Note: In order to bring suit in federal district court under the Age Discrimination in
Employment Act, you must first file a charge with the Equal Employment Opportunity
Commission.)

Americans with Disabilities Act of 1990, as codified, 42 U.S.C. $§ 12112 to 12117.

(Note: In order to bring suit in federal district court under the Americans with Disabilities
Act, you must first obtain a Notice of Right to Sue letter from the Equal Employment
Opportunity Commission.)

Other federal law (specify the federal law):

Sexual Harassment and Retaliation based on internal complaints of discrimination and EEOC
charge number 460-2020-02217 in violation of Title VU Civil Rights Act of 1964.

 

Relevant state law (specify, if known):

Discrimination based on color, sexual harassment and retaliation for filing complaints of
discrimination in violation of TCHRA.

 

Relevant city or county law (specify, if known):

 

Page 3 of 6
Case 4:21-cv-00989 Document1 Filed on 03/26/21 in TXSD Page 4 of 9

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

 

III.

Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including .
the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

A. The discriminatory conduct of which I complain in this action includes (check all that apply):

OXOOOOd

Failure to hire me.

Termination of my employment.

Failure to promote me.

Failure to accommodate my disability.

Unequal terms and conditions of my employment.
Retaliation.

Other acts (specify):

 

(Note: Only those grounds raised in the charge filed with the Equal Employment
Opportunity Commission can be considered by the federal district court under the
federal employment discrimination statutes.)

B. It is my best recollection that the alleged discriminatory acts occurred on date(s)
April 27" 2020 to September 2020.

 

C. I believe that defendant(s) (check one):

UO
L

L]
XI

xX

is/are still committing these acts against me.

is/are not still committing these acts against me.

 

 

 

 

 

D. Defendant(s) discriminated against me based on my (check all that apply and explain):
race
color Brown
gender/sex Sexual Harassment in the
restroom someone watching my
genitals.
religion
national origin
age (year of birth) (only when asserting a claim of age discrimination.)

OOOO

disability or perceived disability (specify disability)

 

E. The facts of my case are as follows. Attach additional pages if needed.

Page 4 of 6
Case 4:21-cv-00989 Document 1 Filed on 03/26/21 in TXSD Page 5 of 9

+ Pro Se7 (Rev. 12/16) Complaint for Employment Discrimination

 

IV.

On April 27" 2020, I was issued written warning for allegedly urinating too far from the restroom by
Stores Managers Ben Brea and Emad Syed. This incident occurred 12 days after filing EEOC charge
460-2020-02217 and closure of internal complaint of discrimination which was filed on around January
30" 2020. I told the managers in the meeting that I was retaliated against but Stores Manager Emad Syed
said it was a different person and refused to investigate the allegation as required by the law.
Additionally, I am seeking discovery under rule 34 and rule 33 for interogattory purpose under federal
rules of civil procedure. See EEOC charge number 460-2021-00308 for further details.

 

(Note: As additional support for the facts of your claim, you may attach to this complaint a copy of
your charge filed with the Equal Employment Opportunity Commission, or the charge filed with the
relevant state or city human rights division.)

Exhaustion of Federal Administrative Remedies
A, It is my best recollection that I filed a charge with the Equal Employment Opportunity Commission or

my Equal Employment Opportunity counselor regarding the defendant's alleged discriminatory conduct
on (date)

January 8" 2021

 

B. The Equal Employment Opportunity Commission (check one):
C] has not issued a Notice of Right to Sue letter.
x issued a Notice of Right to Sue letter, which I received on (date) 1/15/2021

(Note: Attach a copy of the Notice of Right to Sue letter from the Equal Employment
Opportunity Commission to this complaint.)

C. Only litigants alleging age discrimination must answer this question.

Since filing my charge of age discrimination with the Equal Employment Opportunity Commission
regarding the defendant's alleged discriminatory conduct (check one):

[| 60 days or more have elapsed.
L | less than 60 days have elapsed.

Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include the
amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any punitive
or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or punitive
money damages.

Page 5 of 6
Case 4:21-cv-00989 Document1 Filed on 03/26/21 in TXSD Page 6 of 9

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination —

Seeking maximum amount of compensatory damages under the federal and punitive damages based on jury
award due to the fact the defendant refused to rectify discrimination and retaliation. Also, seeking injuctive relief
against United Airlines to deter future acts of discrimination and retalition against any employees and applicants
including but not limited to termination of employment of the complainant

 

VI. Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case—related papers may be
served. I understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

Date of signing: 3/26/2021

Signature of Plaintiff AcoEe

Printed Name of Plaintiff Shivam Patel

 

B. For Attorneys

Date of signing:

Signature of Attorney

 

Printed Name of Attorney

 

Bar Number

 

Name of Law Firm
Street Address
State and Zip Code

 

 

 

Telephone Number
E-mail Address

 

 

Page 6 of 6
Case 4:21-cv-00989 Document1 Filed on 03/26/21 in TXSD Page 7 of 9

EEOC Form 5 (11/09)

 

 

 

 

 

 

 

 

A ies) Ch
CHARGE OF DISCRIMINATION Charge Presented To: Karncv{les) Charge
This form is affected by the Privacy Act of 1974. See enclosed Privacy Act [| FEPA
Statement and other information before completing this form.
[x ] EEOc 460-2021-00308
TEXAS WORKFORCE COMMISSION CIVIL RIGHTS DIVISION and EEOC
State or local Agency, if any
Name (indicate Mr., Ms., Mrs.) Home Phone Year of Birth
MR. SHIVAM PATEL (571) 294-9099
Street Address City, State and ZIP Code

1402 BRIGHTON FORT DRIVE, HOUSTON,TX 77073

 

Named is the Employer, Labor Organization, Employment Agency, Apprenticeship Committee, or State or Local Government Agency
That I Believe Discriminated Against Me or Others. (/f more than two, fist under PARTICULARS below.)

 

 

 

 

Name No. Employees, Members Phone No.
UNITED AIRLINES 501+ (281) 553-1596
Street Address City, State and ZIP Code

4849 WRIGHT ROAD BLDG B., HOUSTON, TX 77032

 

 

 

 

 

Name No. Employees, Members Phone No.

Street Address City, State and ZIP Code

DISCRIMINATION BASED ON (Check appropriate box(es).) DATE(S) DISCRIMINATION TOOK PLACE
Earliest Latest

[| RACE [x] COLOR [x] SEX [| RELIGION [| NATIONAL ORIGIN 05-01-2020 09-30-2020

[x] RETALIATION [ ] AGE [| DISABILITY [| GENETIC INFORMATION

[| OTHER (Specify) [| CONTINUING ACTION

 

 

THE PARTICULARS ARE (/f additional paper is needed, attach extra sheet(s)):
| believe that | have been discriminated against because of my race, South Asian American
and color (Brown), my sex, male, by being sexually harassed, and retaliated against for filing
internal complaints and a recent charge of discrimination with EEOC.

On April 15, 2020, | filed EEOC charge number 460-2020-02217, alleging discrimination based
on my race, color and disability; in that; on January 30, 2020, | used the bathroom in Hangar
A. Someone reported to Jesus Silva (Store Supervisor) that | urinated three feet away from
the urinal.

Stores Managers Ben Brea and Emad Syed falsified the write-up on April 27, 2020 stating
multiple people saw me urinate too far from the urinal. Mr. Syed suggested to me that if |
don't like my genitals being watched then I should use the ladies restroom. Mr. Syed
mentioned in the letter that 'l admitted to past occurrences of urinal incident during January
2020 meeting’. In April 27, 2020 meeting, Mr. Syed and Mr. Brea verbally mentioned that

 

 

| want this charge filed with both the EEOC and the State or local Agency, | NOTARY - When necessary for State and Local Agency Requirements
if any. | will advise the agencies if | change my address or phone number
and | will cooperate fully with them in the processing of my charge in

 

accordance with their procedures. | swear or affirm that | have read the above charge and that it

 

 

| declare under penalty of perjury that the above is true and correct. is true to the best of my knowledge, information and belief.
SIGNATURE OF COMPLAINANT

Digitally signed by Shivam Patel on 01-08-2021 SUBSCRIBED AND SWORN TO BEFORE ME THIS DATE
01:08 PM EST (month, day, year)

 

 

 
Case 4:21-cv-00989 Document1 Filed on 03/26/21 in TXSD Page 8 of 9

EEOC Form 5 (11/09)

 

 

 

A ies) Ch
CHARGE OF DISCRIMINATION Charge Presented To: {orn vles) Charge
This form is affected by the Privacy Act of 1974. See enclosed Privacy Act [| FEPA
Statement and other information before completing this form.
[X ] EEOC 460-2021-00308
TEXAS WORKFORCE COMMISSION CIVIL RIGHTS DIVISION and EEOC

 

State or local Agency, ifany

 

 

there was incident in August 2019 to which I was not notified. After United's internal
investigation, Jason Fleming (Corporate Security) said there was one person that wrote a
statement contradicting the write-up.

I don't know who the complainant is, but 1 informed the individual is a white male and had to
leave the company after ! filed the complaint and charge. My charge was dismissed August 5,
2020 but the retaliation began.

After filing my complaints of discrimination within the company and with the EEOC, Mr. Brea
Ben and Mr. Syed have threatened me. In May 2020, Mr. Brea threatened me and told me
that he was going to do physical harm (hand gestures) to me because of my complaints. In
September 2020, Mr. Syed told me that he would find a way to discipline me and then
terminate my employment. Mr. Syed also told me that my genitals were being watched and
that | was sexually harassed.

Based on the incidents that have occurred, | believe that | have been discriminated against
in violation of Title VII of the Civil Rights Act of 1964, as amended based on my race, color,
sexually harassed by someone who watched my genitals and retaliated against because of
the recent EEOC charge and internal complaint(s) of discrimination that I have filed.

 

 

| want this charge filed with both the EEOC and the State or local Agency, | NOTARY - When necessary for State and Local Agency Requirements
if any. | will advise the agencies if | change my address or phone number
and I will cooperate fully with them in the processing of my charge in

 

 

accordance with their procedures. | swear or affirm that | have read the above charge and that it

 

 

| declare under penalty of perjury that the above is true and correct. is true to the best of my knowledge, information and belief.
SIGNATURE OF COMPLAINANT

Digitally signed by Shivam Patel on 01-08-2021 SUBSCRIBED AND SWORN TO BEFORE ME THIS DATE
01:08 PM EST (month, day, yean

 

 

 
Case 4:21-cv-00989 Document1 Filed on 03/26/21 in TXSD Page 9 of 9

_ EEOC Form 181 (11/2020) U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

 

DISMISSAL AND NOTICE OF RIGHTS

 

To:

Shivam Patel From: Houston District Office
1402 Brighton Fort Drive Mickey Leland Building
Houston, TX 77073 | 1919 Smith Street, 7th Floor
Houston, TX 77002
| On behalf of person(s) aggrieved whose identity is
CONFIDENTIAL (29 CFR §1601.7(a))

 

EEOC Charge No. EEOC Representative Telephone No.

Marilyn Blackshear,
460-2021-00308 Investigator (346) 327-7671

 

THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.

Your allegations did not involve a disability as defined by the Americans With Disabilities Act.
The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.
Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged

discrimination to file your charge

Tne EEOC issues the following determination: The EEOC will not proceed further with its investigation, and makes no

determination about whether further investigation would establish. violations of the statute. This does not mean the claims
_ have no. merit. This determination does not certify that the respondent is in compliance with the statutes. The EEOC
- makes no finding: as to the merits of any other issues that might be construed as having been raised by this charge.

The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

Wo &§oooo

Other (briefly state)

- NOTICE OF SUIT RIGHTS -

(See the additional information attached to this form.)

Title Vil, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act {EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment: This means that backpay due for any violations that occurred more than 2 years (3 years)
before you file ‘suit may not be collectible.

On behalf of the Commission

; Digitally signed by
J E REMY [ese CROSBIE

 

 

 

z'_Date:.2021.01.15
CROS BIE 14:04:30 -06'00' for 01/15/2021
Enclosures(s) Rayford O. Irvin, (Date Issued)
_District Director .
ce Megan Detzner,Sr.Manager tst—~S " TWC Civil Rights Division
Sr. EEO Compliance _: Pe 101 East 15th St.
UNITED AIRLINES © ae — ~~ Guadalupe-CRD
233 E. Wacker Drive, oo Austin, TX 78778

Lo Hdqld, 14th Floor
Chicago, IL 60606

 

 
